DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments titled Remarks of 07/15/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-18 and 20 on pages 9-16 have been considered but are almost entirely moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that with the inclusion of Chase et al. (US 2018/0321674) to teach the specifics of the service vehicle being online and the inclusion of Laetz (US 2016/0209220), the second through seventh arguments specifically are moot.
The Applicant first argues that Examiner does not reject claims 1 and 17 with enough 
specificity and instead just claims that the majority of limitations are analogous to claim 10. This argument has been fully considered and is persuasive. However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. § 103 is made below. The Examiner has rejected each independent claim separately to remedy the issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3-9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (US 10726644, hereinafter Abari; already of record), in view of Chase et al. (US 2018/0321674, hereinafter Chase), further in view of Briggs et al. (US 9940596, hereinafter Briggs; already of record).

Regarding claim 1, Abari discloses:
A computing system (Abstract) comprising:
one or more processors (Fig. 8); and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (Fig. 8; Col. 32 Lines 29-37) comprising: 
obtaining  data associated with one or more autonomous vehicles that are offline with a service entity (Col. 6 Lines 30-50, i.e. data concerning that the offline vehicle is done with the scheduled service at the service center prior to when it is dispatched with a service entity and returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online);
obtaining data associated with a geographic area associated with the service entity (Col. 6 Lines 30-50, i.e. high demand in an area);
determining that the autonomous vehicle is to [be available] with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area (Col. 6 Lines 30-50, i.e. an offline vehicle is dispatched to travel to a fleet in a  location that was determined to have high demand, and at the time of arrival the vehicle may be returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online);
determining an activation assignment for the autonomous vehicle based at least in part on one or more machine-learned models (Col. 7 Line 53 - Col. 8 Line 19);
communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle [be active] with the service entity (Col. 6 Lines 51 - Col. 7 Line 3, i.e. an offline vehicle is dispatched to travel to a fleet and to fulfill a ride request for a user starting by driving to the location of a user, i.e. activation assignment)…; 
…

Abari does not disclose:
…
determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area
communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle go online with the service entity responsive to entering at least a portion of the geographic area;
…
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area; and 
when acceptance of the request is received, determining that the autonomous vehicle is online with the service entity within at least the portion of the geographic area at least in part by communicating with an onboard vehicle client executing at the autonomous vehicle.
The combination of Abari and Briggs does not teach:
…
determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area
communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle go online with the service entity responsive to entering at least a portion of the geographic area;
…
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area; and 
when acceptance of the request is received, determining that the autonomous vehicle is online with the service entity within at least the portion of the geographic area at least in part by communicating with an onboard vehicle client executing at the autonomous vehicle.

	However in the same field of endeavor, Chase teaches systems and methods for remotely monitoring and controlling a fleet of autonomous vehicles in a transportation network (Paragraph [0003]) and more specifically:
…
determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool. Abari above discloses the determining… limitation);
communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle go online with the service entity responsive to entering at least a portion of the geographic area (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool, once it reaches the area of the pool, i.e. responsive to entering the area. Abari above discloses the communicating… limitation);
…
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool. Briggs below teaches the receiving… limitation); and 
when acceptance of the request is received, determining that the autonomous vehicle is online with the service entity within at least the portion of the geographic area at least in part by communicating with an onboard vehicle client executing at the autonomous vehicle (Figs. 1 Elements 406 and 410 and 5A; Paragraphs [0029]-[0030], [0047], and [0051], i.e. a vehicle going online, i.e. being assigned to an active pool and communicating real time availability information to the AVES Central Operations Center).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Abari to incorporate …determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle go online with the service entity responsive to entering at least a portion of the geographic area; … receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area; and  when acceptance of the request is received, determining that the autonomous vehicle is online with the service entity within at least the portion of the geographic area at least in part by communicating with an onboard vehicle client executing at the autonomous vehicle, as taught by Chase. Doing so would optimize consistent operation, functionality, safety and quality in transportation network companies control of autonomous fleets, as recognized by Chase (Paragraph [0004]).

The combination of Abari and Chase does not teach:
…
receiving data indicative of at least one of acceptance or rejection of the request that the autonomous vehicle [does the job] with the service entity within at least the portion of the geographic area;
…
However in the same field of endeavor, Briggs teaches methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance (Abstract) and more specifically:
…
receiving data indicative of at least one of acceptance or rejection of the request that the autonomous vehicle [does the job] with the service entity within at least the portion of the geographic area; (Fig. 4C Elements 435, 437, 439, and 441; Col. 11 Lines 50-60; Col. 20 Lines 4-48, i.e. in the case that the service vehicle is autonomous, receiving an acceptance or rejection if the vehicle will go online, i.e. do the job); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Abari to incorporate …receiving data indicative of at least one of acceptance or rejection of the request that the autonomous vehicle [does the job] with the service entity within at least the portion of the geographic area; and…, as taught by Briggs. Doing so would allow for other vehicle(s) to be dispatched if the request is rejected, as recognized by Briggs (Col. 4 Line 52 – Col. 5 Line 3).


Regarding claim 3, the combination of Abari, Chase, and Briggs teaches the computing system of claim 1. The combination further teaches: wherein the operations further comprise:
determining a time parameter based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area, wherein the time parameter is indicative of at least one of a point in time at which the autonomous vehicle is to go online with the service entity or a time period during which the autonomous vehicle is to go online with the service entity (Chase: Paragraph [0030], i.e. real time vehicle availability communicated).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 4, the combination of Abari, Chase, and Briggs teaches all of the limitations of claim 3. Additionally, Abari further discloses: wherein determining that the autonomous vehicle is to go online with the service entity within the geographic area comprises:
predicting that the geographic area will have a vehicle imbalance during at least one of the point in time at which the autonomous vehicle is to go online with the service entity or the time period during which the autonomous vehicle is to go online with the service entity (Fig. 4 Elements 445, 460, and 470; Col. 15 Lines 5-16, i.e. an autonomous vehicle being directed to a new location with a  predicted high demand for ride requests to fulfil said ride requests at a point in time, i.e. go online).

Regarding claim 5, the combination of Abari, Chase, and Briggs teaches all of the limitations of claim 4. Additionally, Abari further discloses: wherein the vehicle imbalance comprises a deficit in a number of vehicles available to perform one or more vehicle services as compared to a demand for the one or more vehicles services (Fig. 4 Elements 445, 460, and 470; Col. 15 Lines 5-16; Col. 29 Lines 33-44, i.e. an autonomous vehicle being directed to a new location with a high demand for ride requests relative to the available traditional human-driven vehicles to fulfil said ride requests, i.e. go online, at a time period subsequent to servicing).

Regarding claim 6, the combination of Abari, Chase, and Briggs teaches all of the limitations of claim 1. Additionally, Abari further discloses:
wherein the operations further comprise:
obtaining data indicating that the autonomous vehicle is online with the service entity and is located within the geographic area (Col. 21 Lines 36-57); and
communicating data indicative of a vehicle service assignment for the autonomous vehicle, wherein the vehicle service assignment is indicative of a requested vehicle service to be performed at least in part within the geographic area (Col. 21 Lines 36-57).

Regarding claim 7, the combination of Abari, Chase, and Briggs teaches all of the limitations of claim 6. Additionally, Abari further discloses:
further comprising:
subsequent to obtaining data indicating that the autonomous vehicle is online with the service entity, determining that the autonomous vehicle is to go offline with the service entity (Fig. 5 Elements 530, 535, and 570; Col. 6 Lines 21-29; Col. 16 Lines 25-50, i.e. offline is being serviced); and
communicating data indicating that the autonomous vehicle is to go offline with the service entity (Fig. 5 Elements 530, 535, and 570; Col. 6 Lines 21-29; Col. 16 Lines 25-50, i.e. offline is being serviced).

Regarding claim 8, the combination of Abari, Chase, and Briggs teaches all of the limitations of claim 1. Additionally, Abari further discloses:
wherein the data associated with the autonomous vehicle comprises at least one of data indicative of a preference of one or more vehicle services that the autonomous vehicle is configured to perform, data indicative of whether the autonomous vehicle is included in a dedicated or non-dedicated supply of the service entity, data indicative of one or more geographic constraints for the autonomous vehicle, data indicative of one or more vehicle characteristics for the autonomous vehicle, data indicative of a performance rating for the autonomous vehicle, data indicative of a location of the autonomous vehicle, or data indicative of a configured preference to perform vehicle service pooling by the autonomous vehicle (Fig. 4 Element 425; Col. 13 Lines 36-57, i.e. ranking vehicle status concerning most urgent service needed is a performance rating).

Regarding claim 9, the combination of Abari, Chase, and Briggs teaches all of the limitations of claim 1. Additionally, Abari further discloses: wherein the data associated with the geographic area comprises at least one of data indicative of a demand for one or more vehicle services associated with the geographic area, data indicative of a number of vehicles associated with the geographic area, data indicative of a utilization rate for the vehicles associated with the geographic area, data indicative of an event associated with the geographic area, or data indicative of a weather condition associated with the geographic area (Fig. 4 Elements 445, 460, and 470; Col. 15 Lines 5-16, i.e. demand for one or more vehicle services associated with the geographic area).

Regarding claim 17, Abari discloses:
One or more tangible, non-transitory, computer-readable media that collectively store 
instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Col. 32 Lines 29-37), the operations comprising:                                                                                                                                                                    
obtaining data associated with one or more autonomous vehicles that are offline with a service entity (Col. 6 Lines 30-50, i.e. data concerning that the offline vehicle is done with the scheduled service at the service center prior to when it is dispatched with a service entity and returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online);
obtaining data associated with a geographic area associated with the service entity (Col. 6 Lines 30-50, i.e. high demand in an area);
determining that at least a subset of the plurality of the autonomous vehicle is to [be available] with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 30-50; Col. 15 Lines 25-29, i.e. a subset of offline vehicle(s) is dispatched to travel to a fleet in a  location that was determined to have high demand, and at the time of arrival the vehicle may be returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. go online);
determining one or more activation assignments associated with at least the subset of the plurality of autonomous vehicles based at least in part on one or more machine-learned models (Col. 7 Line 53 - Col. 8 Line 19);
communicating data indicative of one or more activation assignments associated with at least the subset of the plurality of autonomous vehicles, wherein the one or more activation assignment are indicative of at least a portion of the geographic area, wherein the one or more activation assignments are indicative of a request for at least the subset of autonomous vehicles [be active] with the service entity (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 51 - Col. 7 Line 3; Col. 15 Lines 25-29, i.e. a subset of offline vehicle(s) is dispatched to travel to a fleet and to fulfill a ride request for a user starting by driving to the location of a user, i.e. activation assignment)…; 
…

Abari does not disclose:
…
determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area
communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle go online with the service entity responsive to entering at least a portion of the geographic area;
…
receiving data indicative of at least one of acceptance or rejection of the request for at least the subset of autonomous vehicles to go online with the service entity responsive to entering the first geographic area; and 
when acceptance of the request is received for a first autonomous vehicle of the subset of autonomous vehicles, determining that the first autonomous vehicle is online with the service entity within at least the portion of the geographic area at least in part by communicating with an onboard vehicle client executing at the first autonomous vehicle.
The combination of Abari and Briggs does not teach:
…
determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area
communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle go online with the service entity responsive to entering at least a portion of the geographic area;
…
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area; and 
when acceptance of the request is received for a first autonomous vehicle of the subset of autonomous vehicles, determining that the first autonomous vehicle is online with the service entity within at least the portion of the geographic area at least in part by communicating with an onboard vehicle client executing at the first autonomous vehicle.

	However in the same field of endeavor, Chase teaches systems and methods for remotely monitoring and controlling a fleet of autonomous vehicles in a transportation network (Paragraph [0003]) and more specifically:
…
determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool. Abari above discloses the determining… limitation);
communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle go online with the service entity responsive to entering at least a portion of the geographic area (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool, once it reaches the area of the pool, i.e. responsive to entering the area. Abari above discloses the communicating… limitation);
…
receiving data indicative of at least one of acceptance or rejection of the request for at least the subset of autonomous vehicles to go online with the service entity responsive to entering the geographic area (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool. Briggs below teaches the receiving… limitation); and 
when acceptance of the request is received for a first autonomous vehicle of the subset of autonomous vehicles, determining that the first autonomous vehicle is online with the service entity within at least the portion of the geographic area at least in part by communicating with an onboard vehicle client executing at the first autonomous vehicle (Figs. 1 Elements 406 and 410 and 5A; Paragraphs [0029]-[0030], [0047], and [0051], i.e. a vehicle going online, i.e. being assigned to an active pool and communicating real time availability information to the AVES Central Operations Center).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Abari to incorporate …determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area communicating data indicative of the activation assignment associated with the autonomous vehicle, wherein the activation assignment is indicative of a request that the autonomous vehicle go online with the service entity responsive to entering at least a portion of the geographic area; … receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area; and  when acceptance of the request is received, determining that the autonomous vehicle is online with the service entity within at least the portion of the geographic area at least in part by communicating with an onboard vehicle client executing at the autonomous vehicle, as taught by Chase. Doing so would optimize consistent operation, functionality, safety and quality in transportation network companies control of autonomous fleets, as recognized by Chase (Paragraph [0004]).

The combination of Abari and Chase does not teach:
…
receiving data indicative of at least one of acceptance or rejection of the request for at least the subset of autonomous vehicles to [do the job] with the service entity within responsive to entering the geographic area; and 
…
However in the same field of endeavor, Briggs teaches methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance (Abstract) and more specifically:
…
receiving data indicative of at least one of acceptance or rejection of the request for at least the subset of autonomous vehicles to [do the job] with the service entity within responsive to entering the geographic area;  (Briggs: Fig. 4C Elements 435, 437, 439, and 441; Col. 11 Lines 50-60; Col. 16 Lines 10-24; Col. 20 Lines 4-48, i.e. in the case that the service vehicles are autonomous, receiving multiple an acceptances or rejections if the vehicle(s) will go online, i.e. do the job); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Abari to incorporate …receiving data indicative of at least one of acceptance or rejection of the request for at least the subset of autonomous vehicles to [do the job] with the service entity within responsive to entering the geographic area; and…, as taught by Briggs. Doing so would allow for other vehicle(s) to be dispatched if the request is rejected, as recognized by Briggs (Col. 4 Line 52 – Col. 5 Line 3).

Regarding claim 18, the combination of Abari, Chase, and Briggs teaches all of the limitations of claim 17. Additionally, Abari further discloses: wherein the plurality of autonomous vehicles are associated with a vehicle provider, and wherein communicating the data indicative of the one or more activation assignments comprises communicating the data indicative of the one or more activation assignments to a computing system associated with the vehicle provider (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 51 - Col. 7 Line 3; Col. 15 Lines 25-29, i.e. a subset of offline vehicle(s) is dispatched to travel to a fleet and to fulfill a ride request for a user starting by driving to the location of a user, i.e. activation assignment).

Claim(s) 2, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari, in view of Chase, further in view of Laetz (US 2016/0209220), further still in view of Briggs.

Regarding claim 10, Abari discloses:
A computer-implemented method for controlling autonomous vehicle activation (Abstract), comprising:
obtaining, by a computing system that comprises one or more computing devices (Fig. 8), data associated with one or more autonomous vehicles that are offline with a service entity (Col. 6 Lines 30-50, i.e. data concerning that the offline vehicle is done with the scheduled service at the service center prior to when it is dispatched with a service entity and returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online);
obtaining, by the computing system (Fig. 8), data associated with one or more geographic areas associated with the service entity (Col. 6 Lines 30-50, i.e. high demand in an area);
determining, by the computing system (Fig. 8), a first geographic area within which a first autonomous vehicle is to [be active] with the service entity and a first time parameter indicative of a time at which the first autonomous vehicle is to [be active] with the service entity based at least in part on the data associated with the one or more autonomous vehicles and the data associated with the one or more geographic areas (Col. 6 Lines 30-50, i.e. an offline vehicle is dispatched to travel to a fleet in a  location that was determined to have high demand, and at the time of arrival the vehicle may be returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online);
determining, by the computing system, a first [activation] assignment based at least in part on one or more machine-learned models (Col. 7 Line 53 - Col. 8 Line 19);
…
Abari does not disclose:
…
determining, by the computing system, a first geographic area within which a first autonomous vehicle is to go online with the service entity and a first time parameter indicative of a time at which the first autonomous vehicle is to go online with the service entity based at least in part on the data associated with the one or more autonomous vehicles and the data associated with the one or more geographic areas;
determining, by the computing system, a first re-positioning assignment based at least in part on one or more machine-learned models;
communicating, by the computing system, data indicative of the first re-positioning assignment to the first autonomous vehicle, wherein the first re-positioning assignment is indicative of a request that the first autonomous vehicle be re-positioned with respect to the first geographic area prior to the time at which the first autonomous vehicle is to go online;
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area;
and when acceptance of the request is received, determining that the first autonomous vehicle is online with the service entity within the first geographic area at least in part by communicating with an onboard vehicle client executing at the first autonomous vehicle.

However in the same field of endeavor, Chase teaches:
…
determining, by the computing system, a first geographic area within which a first autonomous vehicle is to go online with the service entity and a first time parameter indicative of a time at which the first autonomous vehicle is to go online with the service entity based at least in part on the data associated with the one or more autonomous vehicles and the data associated with the one or more geographic areas (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool. Abari above discloses the determining… limitation);
…
communicating, by the computing system, data indicative of the first re-positioning assignment to the first autonomous vehicle, wherein the first re-positioning assignment is indicative of a request that the first autonomous vehicle be re-positioned with respect to the first geographic area prior to the time at which the first autonomous vehicle is to go online (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool, once it reaches the area of the pool, i.e. responsive to entering the area. Laetz below discloses the communicating… limitation);
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area (Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. Chase teaches a vehicle going online, i.e. being assigned to an active pool, once it reaches the area of the pool, i.e. responsive to entering the area. Briggs and Laetz below teach the receiving… limitation);
and when acceptance of the request is received, determining that the first autonomous vehicle is online with the service entity within the first geographic area at least in part by communicating with an onboard vehicle client executing at the first autonomous vehicle (Figs. 1 Elements 406 and 410 and 5A; Paragraphs [0029]-[0030], [0047], and [0051], i.e. a vehicle going online, i.e. being assigned to an active pool and communicating real time availability information to the AVES Central Operations Center).

The combination of Abari and Chase does not teach:
…
determining, by the computing system, a first re-positioning assignment based at least in part on one or more machine-learned models;
communicating, by the computing system, data indicative of the first re-positioning assignment to the first autonomous vehicle, wherein the first re-positioning assignment is indicative of a request that the first autonomous vehicle be re-positioned with respect to the first geographic area prior to the time at which the first autonomous vehicle is to go online;
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area;
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area;
…
However in the same field of endeavor, Laetz teaches a method and system for management and anticipatory deployment of autonomously controlled vehicles (Abstract) and more specifically:
…
determining, by the computing system, a first re-positioning assignment based at least in part on one or more machine-learned models (Paragraph [0034], i.e. Laetz teaches the dynamic repositioning of the other vehicles prior to their assignment. Abari above teaches the determining… limitation);
communicating, by the computing system, data indicative of the first re-positioning assignment to the first autonomous vehicle, wherein the first re-positioning assignment is indicative of a request that the first autonomous vehicle be re-positioned with respect to the first geographic area prior to the time at which the first autonomous vehicle is to go online (Paragraph [0034], i.e. the dynamic repositioning of the other vehicles prior to their assignment);
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area (Paragraph [0034], i.e. Laetz teaches the dynamic repositioning of the other vehicles prior to their assignment. Briggs below teaches the receiving… limitation);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Abari to incorporate …determining, by the computing system, a first re-positioning assignment based at least in part on one or more machine-learned models; communicating, by the computing system, data indicative of the first re-positioning assignment to the first autonomous vehicle, wherein the first re-positioning assignment is indicative of a request that the first autonomous vehicle be re-positioned with respect to the first geographic area prior to the time at which the first autonomous vehicle is to go online; receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area; receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to the time at which the first autonomous vehicle is to go online with the service entity within the first geographic area;…, as taught by Laetz. Doing so would allow for vehicles to move to a better deployment location in certain scenarios based on demand, as recognized by Laetz (Paragraph [0034]).

The combination of Abari, Chase, and Laetz does not teach:
…receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to [doing the job] with the service entity within the first geographic area;
…
However in the same field of endeavor, Briggs teaches:
…
receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior to [doing the job] with the service entity within the first geographic area (Fig. 4C Elements 435, 437, 439, and 441; Col. 11 Lines 50-60; Col. 20 Lines 4-48, i.e. in the case that the service vehicle is autonomous, receiving an acceptance or rejection if the vehicle will go online, i.e. do the job); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Abari to incorporate …receiving data indicative of at least one of acceptance or rejection of the request for the first autonomous vehicle to re-position within the first geographic area prior [doing the job] with the service entity within the first geographic area, as taught by Briggs. Doing so would allow for other vehicle(s) to be dispatched if the request is rejected, as recognized by Briggs (Col. 4 Line 52 – Col. 5 Line 3).

Regarding claim 11, the combination of Abari, Chase, Laetz, and Briggs teaches all of the limitations of claim 10. Additionally, the combination of Abari, Chase, Laetz, and Briggs teaches: wherein the autonomous vehicle is not located within the geographic area, and wherein the data indicative of the acceptance of the request indicates that the autonomous vehicle be re- positioned within the geographic area prior to going online with the service entity (Briggs: Fig. 4C Elements 435, 437, 439, and 441; Col. 11 Lines 50-60; Col. 20 Lines 4-48, i.e. in the case that the service vehicle is autonomous, receiving an acceptance or rejection if the vehicle will go online, i.e. do the job).
The motivation to combine the references is the same as claim 10 above.

Regarding claims 2, the claim(s) recites analogous limitations to claim(s) 11, above, and is therefore rejected on the same premise.

Regarding claim 12, the combination of Abari, Chase, Laetz, and Briggs teaches all of the limitations of claim 10. Additionally, Abari further discloses: wherein the first time parameter is indicative of at least one of a future point in time at which the first autonomous vehicle is to go online with the service entity or a future time period during which the first autonomous vehicle is to go online with the service entity, and wherein the first geographic area is predicted to have a vehicle imbalance during at least one of the future point in time or the future time period (Fig. 4 Elements 445, 460, and 470; Col. 15 Lines 5-16, i.e. an autonomous vehicle being directed to a new location with a  predicted high demand for ride requests to fulfil said ride requests at a point in time, i.e. go online).

Regarding claim 13, the combination of Abari, Chase, Laetz, and Briggs teaches all of the limitations of claim 12. Additionally, Abari further discloses: wherein the vehicle imbalance comprises a deficit in a number of non-autonomous vehicles available to perform one or more vehicle services within the first geographic area as compared to a demand for the one or more vehicles services within the first geographic area (Fig. 4 Elements 445, 460, and 470; Col. 15 Lines 5-16; Col. 29 Lines 33-44, i.e. an autonomous vehicle being directed to a new location with a high demand for ride requests relative to the available traditional human-driven vehicles to fulfil said ride requests, i.e. go online, at a time period subsequent to servicing).

Regarding claim 14, the combination of Abari, Chase, Laetz, and Briggs teaches all of the limitations of claim 10. Additionally, Abari further discloses:
wherein obtaining, by the computing system, data associated with the one or more autonomous vehicles that are offline with the service entity comprises obtaining, by the computing system, data associated with a plurality of autonomous vehicles that are offline with the service entity (Col. 6 Lines 30-50, i.e. data concerning that the offline vehicle is done with the scheduled service at the service center prior to when it is dispatched with a service entity and  returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online);
wherein determining, by the computing system, the first geographic area within which the first autonomous vehicle is to go online with the service entity comprises selecting, by the computing system, the first autonomous vehicle from among the plurality of autonomous vehicles based at least in part on the data associated with the plurality of autonomous vehicles (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 30-50; Col. 15 Lines 25-29, i.e. a subset of offline vehicle(s) is dispatched to travel to a fleet in a  location that was determined to have high demand, and at the time of arrival the vehicle may be returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. go online);
and wherein the data associated with the plurality of autonomous vehicles comprises at least one of data indicative a preference of one or more vehicle services that each respective autonomous vehicle is configured to perform, data indicative of whether each respective autonomous vehicle is included in a dedicated or non-dedicated supply of the service entity, data indicative of one or more geographic constraints for each respective autonomous vehicle, data indicative of one or more vehicle characteristics for each respective autonomous vehicle, data indicative of a performance rating for each respective autonomous vehicle, data indicative of a location of each respective autonomous vehicle, or data indicative of a configured preference to perform vehicle service pooling of each respective autonomous vehicle (Fig. 4 Element 425; Col. 13 Lines 36-57, i.e. ranking vehicle status concerning most urgent service needed is a performance rating).

Regarding claim 15, the combination of Abari, Chase, Laetz, and Briggs teaches all of the limitations of claim 10. Additionally, Abari further discloses: further comprising: communicating, by the computing system, data indicative of a re-positioning assignment to a user device associated with a non-autonomous vehicle associated with one or more vehicle services, wherein the re-positioning assignment is indicative of a request that the non-autonomous vehicle be re-positioned with respect to the first geographic area (Fig. 4 Elements 445, 460, and 470; Col. 15 Lines 5-16 and 41-58; Col. 29 Lines 33-44, i.e. a traditional human-driven vehicle being directed to a new location with a high demand for ride requests to fulfil said ride requests, i.e. go online, via user device).

Regarding claim 16, the combination of Abari, Chase, Laetz, and Briggs teaches all of the limitations of claim 10. Additionally, Abari further discloses: 
further comprising: 
determining, by the computing system, a second geographic area within which a second autonomous vehicle is to go online with the service entity and a second time parameter indicative of when the second autonomous vehicle is to go online with the service entity based at least in part on the data associated with the one or more autonomous vehicles and the data associated with the one or more geographic areas (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 30-50; Col. 15 Lines 25-29, i.e. a second offline vehicle is dispatched to travel to a fleet in a  location that was determined to have high demand, and at the time of arrival the vehicle may be returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online); and
communicating, by the computing system, data indicative of a second activation assignment associated with the second autonomous vehicle, wherein the second activation assignment is indicative of at least a portion of the second geographic area and the second time parameter (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 51 - Col. 7 Line 3; Col. 15 Lines 25-29, i.e. a second offline vehicle is dispatched to travel to a fleet and to fulfill a ride request for a user starting by driving to the location of a user, i.e. activation assignment).
The motivation to combine Abari and Briggs is the same as stated for claim 10 above.

Regarding claim 20, the combination of Abari, Chase, Laetz and Briggs teaches the one or more tangible, non-transitory, computer-readable media of claim 17. The combination of Abari, Chase, and Laetz further teaches:
wherein the one or more activation assignments are indicative of a vehicle service incentive associated with the acceptance of the request for at least the subset of autonomous vehicles to re-position within the geographic area (Laetz: Paragraph [0034], i.e. the dynamic repositioning of the other vehicles prior to their assignment) prior to going online (Chase: Fig. 5A; Paragraphs [0030], [0047], and [0051], i.e. a vehicle going online, i.e. being assigned to an active pool, once it reaches the area of the pool, i.e. responsive to entering the area) with the service entity within the geographic area.
The motivation to combine the references is the same as for claim 10 above.

The combination of Abari, Chase, and Laetz does not teach:
wherein the one or more activation assignments are indicative of a vehicle service incentive associated with the acceptance of the request for at least the subset of autonomous vehicles to [go] within the geographic area prior to [doing the job] with the service entity within the geographic area.
However in the same field of endeavor, Briggs teaches: wherein the one or more activation assignments are indicative of a vehicle service incentive associated with the acceptance of the request for at least the subset of autonomous vehicles to [go] within the geographic area prior to [doing the job] with the service entity within the geographic area (Fig. 4C Elements 435, 437, 439, and 441; Col. 11 Lines 50-60; Col. 20 Lines 4-48; Col. 24 Line 66 – Col. 25 Line 11, i.e. in the case that the service vehicle is autonomous, receiving an acceptance or rejection if the vehicle will go online, i.e. do the job, following listing the monetary incentive to do the job in a different area). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified disclosure of Abari to incorporate wherein the one or more activation assignments are indicative of a vehicle service incentive associated with the acceptance of the request for at least the subset of autonomous vehicles to re-position within the geographic area prior to going online with the service entity within the geographic area, as taught by Briggs. Doing so would allow the service providers to properly weigh the rationale for accepting or rejecting the request, as recognized by Briggs (Col. 24 Line 66 – Col. 25 Line 11).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abari, Chase, Laetz, and Briggs, as applied to claim 17 above, in view of Selvam et al. (US 2019/0011931, hereinafter Selvam; already of record).

The combination of Abari, Chase, Laetz, and Briggs teaches the one or more tangible, 
non-transitory, computer-readable media of claim 17. The combination of Abari, Chase, Laetz, and Briggs does not teach: confirming one or more autonomous vehicles of the subset of autonomous vehicles are activated within the geographic area based at least in part on at least one of motion planning data or location data of the one or more autonomous vehicle of the subset of autonomous vehicles.
	However in the same field of endeavor Selvam teaches techniques for autonomous vehicle fleet modeling and simulation (Abstract) and more specifically: confirming one or more autonomous vehicles of the subset of autonomous vehicles are activated within the geographic area based at least in part on at least one of motion planning data or location data of the one or more autonomous vehicle of the subset of autonomous vehicles (Fig. 5 Elements 506, 508, and 510; Paragraphs [0052]-[0054], i.e. sending fleet instructions, e.g. activation instructions for a specific geographic area to one or more autonomous fleet vehicles, collecting GPS data of said autonomous fleet vehicles, and determining that those instructions were followed for the updated fleet simulation based on said GPS data and if not refining said instructions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Abari to incorporate confirming one or more autonomous vehicles of the subset of autonomous vehicles are activated within the geographic area based at least in part on at least one of motion planning data or location data of the one or more autonomous vehicle of the subset of autonomous vehicles, as taught by Selvam. Doing so would help optimize real world autonomous vehicle fleets, as recognized by Selvam (Abstract; Paragraph [0001]).

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663
           
/JAMES M MCPHERSON/Examiner, Art Unit 3663